       Case 4:20-cv-01496-DPM Document 8 Filed 03/11/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

KENDRICK STORY                                               PLAINTIFF
#09289.20

v.                     No. 4:20-cv-1496-DPM

R. NEWBY, APN Wellpath                                    DEFENDANT

                           JUDGMENT
     Story's complaint is dismissed without prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
